Citation Nr: 1720853	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  16-42 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for a low back disability.  

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to an initial compensable rating for benign positional vertigo.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Coast Guard from July 1969 to June 1979.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO) that, in part, granted service connection for benign positional vertigo, rated noncompensable.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In this decision, the Board grants an initial 10 percent rating for the Veteran's benign positional vertigo throughout the appeal period.  The issues of entitlement to an initial rating in excess of 10 percent for benign positional vertigo, and entitlement to service connection for bilateral hearing loss, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's tinnitus had its onset in service.  

2.  The Veteran's degenerative joint disease and degenerative disc disease of the low back had its onset in service.  

3.  The Veteran's benign positional vertigo is manifested by at least occasional dizziness.  


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  

2.  The criteria to establish service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

3.  Throughout the appeal period, the criteria for an initial disability rating of at least 10 percent for benign positional vertigo have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.87, Diagnostic Code 6204 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 
In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Tinnitus

The Veteran contends that he is entitled to service connection for tinnitus on the basis that it had its onset in service and has continued since his discharge from service.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board finds that service connection for tinnitus is warranted.  The Veteran has reported experiencing tinnitus during the appeal period.  See November 2016 video conference hearing.  Tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran's active duty involved being aboard ships, and he has testified that he was exposed to loud noise being inside confined fuel tanks, as well as engines and other equipment aboard the ships.  The Veteran has also reported that his tinnitus began during his active duty and has been recurrent since his discharge from service.  Id.  Although the Veteran's service treatment records are silent for reports of tinnitus in service, the Veteran is competent to report his noise exposure and the onset of his tinnitus in service.  The Board finds the reports of the Veteran to be credible.  Layno v. Brown, 6 Vet. App. 465 (1994).  

In view of the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds that competent and credible evidence of record reflects it is at least as likely as not the Veteran developed tinnitus as a result of his active service.  Therefore, service connection is warranted for tinnitus.  

Low Back Disability

The Veteran contends that he is entitled to service connection for a low back disability on the basis that it had its onset in service and has continued since his discharge from service.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Specifically, he has testified that he was rear-ended by a semi-truck during service, and has had progressive worsening of his low back since the motor vehicle accident.  

The Veteran's service treatment records show that in October 1969, he complained of back pain after marching in a parade; the impression was lumbosacral strain.  A September 1975 report noted the Veteran was in an automobile accident when he was hit from behind, and he complained of neck pain.  In July 1977, the Veteran complained of chronic low back pain since 1975, referencing the above-noted accident.  In October 1977, the Veteran complained of lower lumbar pain for six months.  He described the pain as sharp at the lower back medial aspect.  Physical examination revealed the pain was pinpointed at L1-L5 and the right lower area lateral side.  Palpable rigidness was noted, as well as pain in the lying position and with lifting the leg.  The assessment was chronic lower lumbar strain.  November 1977 service treatment records continued to note the Veteran's complaint of recurrent/chronic low back pain secondary to an old injury.  Lower back pain was again noted in December 1977.  On March 1979 discharge report of medical history, the Veteran reported having/having had recurrent back pain, and it was noted that he had a low back strain since a motor vehicle accident in (erroneously) 1977.  The spine was found to be normal on clinical evaluation on report of medical examination.  

Post-service treatment records show the Veteran's complaint of low back pain in January 2002, as well as in June 2005.  In August 2005, the Veteran reported a long history of lower back pain dating back to as early as 1976 when he was rear-ended by an 18-wheeler and had immediate onset of lower back pain.  June 2005 MRI of the lumbar spine was consistent with degeneration at L4-L5 and small left paracentral disc protrusion, and moderate disc space narrowing and findings consistent with degeneration at L5-S1.  In September 2005, the Veteran underwent two epidural steroid injection with dramatic improvement.  June 2009 MRI of the lumbar spine revealed mild disc bulge and degeneration with narrowing at L4-L5, and mild disc narrowing at L5-S1.  

The Board finds the Veteran competent to report having recurrent lower back pain since service, and particularly since the motor vehicle accident in 1975.  The Board also finds the Veteran's statements and testimony of recurrent lower back pain since service to also be credible, in part based on the continued account of the injury, corroborated by his service treatment records.  

In view of the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds that competent and credible evidence of record reflects it is at least as likely as not the Veteran's low back disability had its onset during his active service.  Given that he has been diagnosed with degenerative disc disease and degenerative joint disease of the low back, the Board concludes that service connection is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.  

Increased Rating Claim for Benign Positional Vertigo

The Veteran contends that he is entitled to an initial compensable rating for his service-connected benign positional vertigo.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.  

The Veteran's benign positional vertigo is rated noncompensable under 38 C.F.R. § 4.87, Diagnostic Code 6204.  

Pursuant to Diagnostic Code 6204, a 10 percent rating is warranted where there is occasional dizziness.  A 30 percent rating applies where there is dizziness and occasional staggering.  38 C.F.R. § 4.87.  

On June 2010 VA ear disease examination, the Veteran reported he experiences nausea with vertigo, and the onset is with change in position.  On physical examination, there were no signs of a staggering gait or imbalance.  

At the November 2016 video conference hearing, the Veteran testified that he experiences more frequent episodes of vertigo, and that his symptoms include constant dizziness and a need to hold onto something to balance himself.  

Based on the evidence of record described above, the Board finds that throughout the appeal period, the Veteran's vertigo is characterized by at least occasional dizziness.  Resolving all reasonable doubt in favor of the Veteran, the Board finds the criteria for at least an initial 10 percent rating throughout the appeal period have been met.  38 C.F.R. § 4.87, Diagnostic Code 6204.  


ORDER

Service connection for tinnitus is granted.  

Service connection for degenerative joint disease and degenerative disc disease of the low back is granted.  

Subject to the laws and regulations governing payment of monetary benefits, an initial rating of at least 10 percent throughout the appeal period for the Veteran's benign positional vertigo, is granted.  


REMAND

As noted above in the Introduction, the issues of entitlement to an initial rating in excess of 10 percent for the Veteran's benign positional vertigo, and entitlement to service connection for bilateral hearing loss, remain before the Board.  

In regards to the claim for service connection for bilateral hearing loss, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even if disabling loss is not demonstrated at separation, a veteran may establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

The Veteran had a VA audiological examination in March 2010.  On audiological evaluation, pure tone thresholds, in decibels, were as follows: 




HERTZ


	
500
1000
2000
3000
4000
RIGHT
10
10
20
30
40
LEFT
0
10
30
35
40

Speech audiometry revealed speech recognition ability of 96 percent in the right ear, and 100 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss.  The examiner opined that the Veteran's hearing loss was less likely as not caused by or a result of military noise exposure as there were no significant threshold shifts which occurred during military service, and had normal hearing on his discharge physical (in March 1979).  

Inasmuch as the March 2010 VA examiner relied on the Veteran's normal hearing on his discharge separation to provide a negative etiological opinion, as noted above, even if disabling hearing loss is not demonstrated at separation, a veteran may still establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  Hensley, 5 Vet. App. at 160.  Accordingly, and in light of the Veteran's statements that he had military noise exposure during active service, but his post-service noise exposure was limited as he worked primarily in an office type of environment, the Board finds that the Veteran must be scheduled for a new audiological examination to determine the etiology of the Veteran's bilateral hearing loss.  

In regards to the claim for an initial rating in excess of 10 percent for the Veteran's benign positional vertigo, the Veteran was last afforded a VA examination in June 2010.  At the November 2016 video conference hearing, the Veteran testified that he has had more frequent episodes of vertigo and that his disability has worsened since the prior examination in 2010.  As such, the matter must be remanded.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Finally, the Veteran's claims file should be updated to include relevant VA treatment records.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim); Sullivan v. McDonald, 815 F.3d 786, 792 (Fed. Cir. 2016) (holding that 38 C.F.R. § 3.159(c)(3) expanded VA's duty to assist to include obtaining VA medical records without consideration of their relevance).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
1. The RO should associate with the claims file any outstanding VA treatment records, as well as any identified outstanding private treatment records that have not been associated with the claims file, dated since September 2009.  If such records are unavailable, it must be so certified for the record (with an explanation of the reason why they are unavailable).  
2. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, or were contemporaneously informed, of his in-service and post-service hearing loss, and of the nature and severity of his benign positional vertigo, and its impact on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.  
3. After the above development, the RO should schedule the Veteran for an examination to determine the current nature, onset and etiology of his bilateral hearing loss.  The claims file must be provided to the examiner in conjunction with the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examination report must describe the functional effects of the Veteran's bilateral hearing loss.  

The examiner should opine as to whether it is at least as likely as not that the Veteran's hearing loss is related to service.  

The examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so, to include a recitation of any missing facts necessary to render a non-speculative opinion.  
4. Schedule the Veteran for an examination to determine the current nature and severity of his service-connected benign positional vertigo.  The claims file should be made available to and reviewed by the examiner.  

All necessary tests should be conducted, and the examiner should report all pertinent findings.  The examiner should also discuss the impact that the Veteran's vertigo has on his ability to secure and maintain substantially gainful employment.  All findings and conclusions should be set forth in a legible report.  
5. Then readjudicate the issues on appeal.  If the benefits sought on appeal remain are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


